Citation Nr: 1236227	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a nerve disorder of the wrists, to include carpal tunnel syndrome. 

2. Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for headaches, to include as secondary to service connected hypertension.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file was subsequently transferred to the VA RO in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a hearing before a member of the Board when he filed his May 1999 substantive appeal.  In July 2000, he was notified that he was scheduled for a hearing in August 2000.  In an August 2000 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011). 

In February 2001, July 2010, and September 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In September 2011, the Board remanded this case so that VA examinations and etiology opinions could be obtained with regard to the issues on appeal.  The examinations did not comply with the Board's remand directives.  

With regard to the Veteran's neurological disabilities, he was to undergo an examination during which an opinion would be rendered as to whether his neurological disabilities were related to service.  The examiner was to specifically state whether the Veteran has any neurological disabilities of the upper extremities other than carpal tunnel syndrome.  The examiner was asked to address the significance of an August 1995 EMG/NCV study.  For each nerve disorder of the upper extremities that was diagnosed, the examiner was to render an etiology opinion.  

In October 2011, the Veteran underwent a VA examination and the examiner did not provide any of the above requested opinions or discuss the August 1995 EMG/NCV report.  

With regard to his headaches, an opinion was to be provided as to whether they were caused or aggravated by his service connected hypertension or closed head injury.  The Veteran underwent a headaches examination in November 2011.  No opinion was provided as to secondary service connection.  

Because the required opinions were not provided, a remand is necessary so that addendum opinions may be obtained.  

With regard to the Veteran's tinnitus claim, he underwent a VA examination in October 2011.  The examiner stated that an opinion could not be provided without resorting to speculation because there were discrepancies in the Veteran's reports of onset of symptoms.  The record reflected that the Veteran reported onset in 1987, 1988, and 1989.  The Board notes that the Veteran served from 1986 to 1994 and that all dates provided by the Veteran were during his period of active service.  The examiner's rationale is not adequate and an addendum opinion must be obtained on remand.  

To ensure completeness of the record, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Return the claims file to the examiner who performed the November 2011 neurological disorders examination so that an addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must address the significance, if any, of the August 1995 EMG/NCV study reflecting possible mild bilateral median nerve entrapment at the wrist (carpal tunnel syndrome).  

At his November 2011 examination, the Veteran was diagnosed with carpal tunnel syndrome and ulnar neuropathy.  For each of these diagnoses, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability arose during service or is otherwise related to service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the claims file to the examiner who performed the November 2011 headaches examination so that an addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's headaches were caused by or aggravated (permanently worsened beyond natural progression) by the Veteran's service connected hypertension and/or service connected closed head injury.

If the examiner concludes that the Veteran's headaches were aggravated by either his service connected hypertension or closed head injury, the examiner should quantify the degree of aggravation, if possible.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Return the claims file to the examiner who performed the October 2011 hearing loss and tinnitus examination so that an addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to (1) whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to service and (2) whether it is as least as likely as not that the tinnitus was caused or aggravated by his service connected closed head injury.  

The examiner must consider the following: 

a) The Veteran was routinely exposed to hazardous noise exposure, as noted by a September 1988 audiogram.  

b) The Veteran complained of ringing ears in January 1988 that was diagnosed as exudative tonsillitis.  

c) The Veteran was diagnosed with otitis media and externa n September 1988 and February 1993.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


